               Case 4:21-cv-01483-DMR Document 1 Filed 03/01/21 Page 1 of 8




 2   Vitaly Evgenievich Pilkin
 3
 4
     Plaintiff Pro Se
     1/1, Vereskovaya Street, apartment 111,                                          �lED�
 5   Moscow, 129329,
 6   Russian Federation,
                                                                                  MAR 01 20')�
 7   Phone:+79852225545                                                          SUSAN Y� S;;, G
                                                                            CLERK, U.S. DISTRICT CWRT
                                                                                                        fr
 8   E-mail: vitalypilkin@gmail.com                                        NORTH DISTRICT 01- C/l,Llf-'Uh�'
 9
10
11
12
13                                      UNITED STATES DlSTRICT COURT
14                                   NORTHERN DISTRICT OF CALIFORNIA
15
16
17   VITALY EVGENIEVICH PILKIN                             CaseCVI
18                                 Plaintiff,
19                        V.                               COMPLAINT
20                                                        FOR COPYRIGHT INFRINGEMENT
21   GOOGLE LLC
22                               Defendant.
23
24           Vitaly Evgenievich Pilkin on his own behalf files this Complaint against the above captioned

25 defendant, respectfully alleging as follows:

26                                                 THE PARTIES

27           Plaintiff:

28      I.      Plaintiff Vitaly Evgenievich Pitkin (hereinafter referred to as Vitaly Pitkin or Plaintiff or the

29 copyright owner) is a natural person and citizen of the Russian Federation, residing in the Russian

30 Federation at the address: I/ 1, Vereskovaya Street, apartment 111, Moscow, 129329, Russian Federation, e-

31 mail: vitalypj]kin@gmail.com, phone number is +79852225545.


     COMPLAINT
              Case 4:21-cv-01483-DMR Document 1 Filed 03/01/21 Page 2 of 8




        2.     Defendant Google LLC (formerly Google Inc.) is a corporation organized under the laws of the

 2 State of Delaware with its principal place of business at 1600 Amphitheatre Parkway, Mountain View,

 3 California 94043 (hereinafter referred to as Google or Defendant). Google does business in the Northern

 4 District of California.

 5                                        JURISDICTION AND VENUE

 6      3. This is an action for copyright infringement arising under the copyright law of the United States,

 7 Title 17, United States Code. Jurisdiction as to these claims is conferred on this Court by 28 U.S.C. §§

 8   1331 and I 338(a).

 9      4. Venue is proper in the Northern District of California under 28 U.S.C. §§ 1391 and 1400(a).

10      5. This Court has personal jurisdiction over Google. Google is an American multinational technology

11   company that specializes in Internet-related services and products, which include online advertising, a

12 search engine, \,veb-mapping service, a cloud computing, softvvare and hardware. Google has conducted

13 and does conduct business within the State of California and within this judicial district. Google, directly

14 or through intermediaries, makes, distributes, offers for sale or license, sells or licenses, and advertises its

15 products and services in the United States, the State of California, and the Northern District of California.

16                                      INTRADISTRJCT ASSIGNMENT

17      6. This is an intellectual property action to be assigned on a district-wide basis pursuant to Civil Local

18 Rule 3-2(c).

19                                                BACKGROUND

20           CHRONOLOGY OF EVENTS

21     7. August 26, 2013: Yitaly Pilkin created a nondramatic literary original work named as "MAP IN THE

22 INFORMATION AND TELECOMMUNICATIONS NETWORK" (hereinafter referred to as the work). The work

23 discloses in writing (text form) a set of new features of an interactive map that overcome some



     COMPLAINT
             Case 4:21-cv-01483-DMR Document 1 Filed 03/01/21 Page 3 of 8




     disadvantages of existing interactive maps such as Google Maps and others. Vitaly Pilkin has exclusive

 2 rights to the work. The work is copyrightable subject matter under the Copyright Act, 17 U.S.C. § IO l et

 3 seq.

 4     8.    August 26, 20 13: the Russian Authors' Society registered the work and in confirmation issued a

 5 certificate of deposit of the work.

 6     9.    September 02, 20 13: Vitaly Pilkin sent by mail to Moscow office of Google in Russia (7, Balchug

 7 Street, 11 5035, Moscow, Russia) description of the work and a proposal to buy exclusive rights on the

 8 work.

 9     10. November 22, 2013: Vitaly Pilkin sent by mail to Google (1600 Amphitheatre Parkway Mountain

l O View, CA 94043, USA) description of the work and a proposal to buy exclusive rights on the work.

11     1 1. September 18, 2020: Vitaly Pi I kin once again sent by mail to Moscow office of Google in Russia

12 (7, Balchug Street, 115035, Moscow, Russia) description of the work and a proposal to buy exclusive

13 rights on the work.

14     12. September 30, 2020: Vitaly Pilkin discovered that Google, without his authorization, transformed

15 and adapted his work into Goggle Maps and displays such derivative work in its Google Maps for the

16 public domain around the world.

17          FACTS OF COPYRIGHT INFRINGEMENT

18     1 3. Google Maps is a web mapping service developed and operated by Google since 2005. Google

19   Maps has the URL b1t.12s://www.google.com/maps and accessible for the public domain around the world.

20 From a date not presently known to Vitaly Pilkin, but after he submitted to Google description of the work

21 (see above �� 9 and IO of this Complaint), Google, without the license or any other authority of Vitaly

22 Pilkin, prepared derivative work based upon the work and began to display such derivative work in its

23 Google Maps for the public domain around the world. In particular, in the same way as disclosed in the

24 work:


     COMPLAINT
               Case 4:21-cv-01483-DMR Document 1 Filed 03/01/21 Page 4 of 8




        (a)     In Google Maps, symbols, designating state boundaries and boundaries of administrative areas,

 2              are animated images.

 3      (b)     Symbols and names used in Google Maps in a graphic and/or text forrn(s) highlighted by that they

 4              change colors.

 5      (c)     Symbols or names used in Google Maps in a graphic and/or text form(s) highlighted by that they

 6              decrease and increase.

 7      (d)     Outlines of buildings and houses indicated in Google Maps are active links.

 8      (e)     When clicking by a computer mouse, or a finger, or a stylus on the outline of a house (or building),

 9              which is the active link, at least one photo of the facade and/or the central part and/or the end part

10              of the specified house (or building) are shown.

11      (f)     Active links in the form of icons are located in certain areas of panoramic images of Google Maps,

12              for example, on the image of the facade or front part of a store, or a bar, or a coffee shop, or an

13              office, or a bank office, or another entity, or a house (or building), or on the image of a windovv

14              of house (or building). When clicking on the specified active link a user of Google Maps has the

15              ability to get access to the website of a person or an entity, which is designated by that active link.

16      14. Such copyright infringement committed by Google is not fair use, since Google uses the work not

17   for purposes such as criticism, comment, news reporting, teaching, scholarship, or research, but for

18 purposes of private financial gain and commercial advantage.

19            GOOGLE: COMMITS COPYRIGHT INFRINGEMENT WILLFULLY

20     15. In view of the above�� 7 - IO and 13 of this Complaint, having read the content of the work and

21   without any authorization by the copyright owner, Google knowingly, ,,villfully and in violation of the

22 Copyright Act prepared derivative work based upon the work and began to display such derivative work

23   in its Google Maps for the public domain around the world. Pursuant to the Copyright Act, such use of the

24 work by Google is nothing but willful copyright infringement committed by Google.


     COMPLAINT
                                                                                                                     4
            Case 4:21-cv-01483-DMR Document 1 Filed 03/01/21 Page 5 of 8




         GOOGLE COMMITS THE COPYRIGHT INFRINGEMENT FOR PURPOSES OF PRIVATE FINANCIAL GAIN
 2       AND COMMERCIAL ADVANTAGE

 3     16. Google Maps makes money through two primary revenue sources: (i) Local search advertising

 4 (ads): ads at the top of local business listings and custom branded map pins and (ii) Google Maps API &

 5 Partnerships: Google offers Maps AP! for a fee for other app developers and businesses.

 6     17. Google's main source of earnings in Google Maps is payable local search ads. ln particular,

 7   Google's webpages named as "Show local search ads on Google Maps - Google Ads Help", "About local

 8   search ads - Google Ads Help" and "About location extensions - Google Ads Help" describe benefits, rules

 9   and instructions for local search ads in Google Maps.

10     18. Features of Google Maps described in the above�� 13 (d), 13 (e) and 13 (f) of this Complaint are

11 integral and indispensable elements for local search ads. Without using such features in Google Maps

12 essential part of local search ads would have been impossible.

13     19. Features of Google Maps described in the above� 13 of this Complaint improve functionality of Google

14   Maps for local search ads. Using such features in Google Maps gives Google commercial advantage over

15 those virtual maps that do not commit the copyright infringement.

16     20. In view of the above�� 15 - 19 of this Complaint, Google commits willful copyright infringement

17   for purposes of private financial gain and commercial advantage.

18     GOOGLE'S CONDUCT IS OUTRAGEOUS, FRAUDULENT, EGREGIOUSLY INSIDIOUS AND PARTICULARLY

19     REPREHENSIBLE


20     21. October I, 2020: Yitaly Pilkin submitted to Google via Internet his report alleged Google's

2 1 copyright infringement. Google confirmed receiving the report and assigned this report the following

22 number:     8-907100003 1079.     This report    contains   the   web   link   to   Vitaly   Pilkin's   blog

23   https://googleinfringescopyyight.blogspot.com/ that contains detailed facts and evidence of willful

24 copyright infringement committed by Google for purposes of private gain and commercial advantage as



     COMPLAINT
                                                                                                             5
            Case 4:21-cv-01483-DMR Document 1 Filed 03/01/21 Page 6 of 8




     well as the URL containing video that demonstrates the copyright infringement committed by Google.

 2 Google confirmed receiving this report.

 3      22. October I 0, 2020: Referring to No. 8-907 1000031079, Vitaly Pi I kin submitted to Google via email

 4 removals@google.com a request to stop copyright infringement. No reply.

 5     23. December 2, 2020: DHL Express delivered to Google to the address: 1600 Amphitheatre Parkway

 6   Mountain View, CA 94043, USA Vitaly Pi I kin's letter of demand to stop copyright infringement. This

 7 demand contains detailed facts and evidence of willful copyright infringement committed by Google for

 8 purposes of private gain and commercial advantage. No reply.

 9     24. December 1 1, 2020: Google replied by email to Vitaly Pilkin's report alleged Google's copyright

IO infringement dated October I, 2020 and invited to send it the specific URLs for the content that infringed

II   the copyright.

12     25. As of February 24, 202 1: Google continues to commit the copyright infringement, ignore Vitaly

13   Pilkin's requests to stop copyright infringement and realize unjust financial gain and commercial

14 advantage.

15     26. In view of the above ,r,r 15 - 25 of this Complaint, such conduct of Google is outrageous, fraudulent,

16 egregiously insidious and particularly reprehensible and constitutes also the violation of 17 U. S.C.

17   §506(a)(l)(A).

18        LEGAL MATTERS


19     27. In accordance with the Berne Convention for the Protection of Literary and Artistic Works (Berne

20 Convention), all party countries must recognize the copyright of works of authors from every other Berne

21 Convention country. The United States is a contracting Party since 1989. Since the work was registered in

22 the Russian Federation, then the work is a foreign work.

23     28. Pursuant to 17 U. S. C. § 106 (2) and (5), the owner of copyright has the exclusive rights to authorize

24 any prepare derivative works based upon the copyrighted work and to display the copyrighted work


     COMPLAINT
             Case 4:21-cv-01483-DMR Document 1 Filed 03/01/21 Page 7 of 8




     publicly. Pursuant to 17 U.S.C. §501 (a), "Anyone who violates any of the exclusive rights of the copyright

 2 ovmer as provided by sections I 06 through 122 ... is an infringer of the copyright or right of the author, as

 3 the case may be".

 4     29. Pursuant to 17 U.S.C. § 41 1, for foreign \,vorks, there is no need to register the copyright claim at

 5 the Copyright Office in order to file an infringement lawsuit in the United States.

 6      30. Pursuant to 17 U.S.C. §50 1 (b), "The legal or beneficial owner of an exclusive right under a

 7 copyright is entitled, subject to the requirements of section 4 11, to institute an action for any infringement

 8 of that particular right .. ."

 9     3 1. Pursuant to 17 U.S.C. §507 (b), "No civil action shall be maintained under the provisions of this

10 title unless it is commenced within three years after the claim accrued". The copyright owner has actual

11 knowledge of the infringement on September 30, 2020 (see above i, 12 of this Complaint).

12     32. Pursuant to 17 U. S.C. §504(c)( I ), the copyright owner is entitled to recover an award of statutory

1 3 damages for copyright infringement. Pursuant to 17 U.S.C. §504(c)(2), "In a case where ... the court finds,

14 that infringement was committed willfully, the court in its discretion may increase the award of statutory

15 damages to a sum of not more than $ 150,000".

16         PRAYER FOR RELIEF

17      Wherefore, Plaintiff respectfully prays for relief and judgment as follows:

18      A. Entry of judgment holding Google liable for willful infringement of the copyright committed for

19          purposes of Google's private financial gain and commercial advantage;

20      B. An order permanently prohibiting Google, its officers, agents, servants, employees, attorneys and

21          affiliated companies, its assigns and successors in interest, and those persons and companies in

22          active concert or participation with it, the copyright infringement inside and outside the United

23          States of America;




     COMPLAINT
             Case 4:21-cv-01483-DMR Document 1 Filed 03/01/21 Page 8 of 8




       C. An order awarding Plaintiff statutory damages in the amount of $150,000 for willful copyright

 2           infringement committed by Google;

 3     D. An order awarding Plaintiff prejudgment and post-judgment interest as provided by law;

 4     E. An order awarding punitive damages;

 5     F.    An order awarding Plaintiff such other and further relief as this Court finds just and proper.

 6          Dated: February 24, 202 1

 7          Respectfully submitted,

 8          Vitaly Pilkin

 9          Plaintiff Pro Se

10          1/1, Vereskovaya Street, apartment 111,
ll          Moscow, 129329,
12          Russian Federation,
13          Phone:+79852225545.
14          E-mail: vitalypilkin@gmail.com




     COMPLAINT
